DETAILED ACTION
The instant action is in response to application 15 Sept 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a signal” “another signal” and “the other signal”.  There is improper antecedent basis for “the other signal”.  For the purposes of examination, it will be assumed the “the other signal” refers back to another signal.  
Claim 2 claims “a plurality of first transistors”.  It is unclear whether or not this includes the previously cited “a first transistor”.  For the purpose of examination, this will be assumed.   
Claims 3 has second circuits asserting a first signal.  Claim 2 already had second circuits asserting a first signal.  This is not proper antecedent basis.  
Claim 5 has “the other signal”.  There is no antecedent basis for this limitation. 
Claim 8 has the limitation “a first signal”.  This was previously recited in claim 7.  This is not proper antecedent basis.
Claim 15 recites “a plurality of first transistors”.  This was previously recited in claim 14.  This is not proper antecedent basis.  
The  claims generally fail to provide proper antecedent basis per 35 U.S.C. 112(b).   They appear to be a translation into English from a foreign document.  The claims have not been checked to the extent necessary to determine the presence of all possible antecedent basis issues.  Applicant should thoroughly check any amendment to ensure compliance with 35 U.S.C. 112.
Claims 2-6, 8-9, 15-19 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wu (EP 2814173).
As to claim 1, Wu discloses an apparatus comprising (Fig. 1): a circuit (104, 102) configured to selectively activate a transistor (unlabeled transistor with collector gate and emitter terminals); wherein the circuit is further configured to assert a signal  when the circuit detects an electrical short between terminals of the transistor or when the circuit detects the transistor does not conduct current while the transistor is activated by the circuit (¶4 “In accordance with another embodiment disclosed herein, an IGBT failure mode detection method is provided. In the method, a gating signal is sent to drive one or more series connected IGBTs, and a feedback signal of each IGBT, which indicates a change of a collector-emitter voltage of the IGBT is provided. A timing sequence of the gating signal and feedback signal of each iGBT is compared with a reference timing sequence to determine whether the IGBT is faulted and, if the IGBT is faulted, to differentiate fault types including a gate driver fault, a failed turn-on fault, a short-circuit fault, a turn-on over-voltage fault and a turn-off over-voltage fault.”); wherein the circuit is further configured to output another signal (G), which is set to a first state or a second state; wherein the other signal is set to the first state when the circuit detects the electrical short; wherein the other signal is set to the second state when the circuit detects the transistor does not conduct current while activated (¶16-17.  ¶16 specifies the types of faults, and ¶17 details the signals in response).
As to claim 2,  Wu discloses a plurality of first circuits configured to selectively activate a plurality of first transistors, respectively; wherein each of the first circuits is configured to assert a first signal when it detects an electrical short between terminals of its respective first transistor or when it detects its respective first transistor does not conduct current while activated; wherein each of the first circuits is further configured to output a second signal, which is set to the first state or the second state; wherein each of the first circuits sets its second signal to the first state when it detects the electrical short between the terminals of its respective first transistor; 
As to claim 3 Wu discloses a plurality of second circuits configured to selectively activate a plurality of second transistors, respectively; wherein each of the second circuits is configured to assert a first signal when it detects a electrical short between terminals of its respective second transistor or when it detects its respective second transistor does not conduct current while activated; wherein each of the second circuits is further configured output a second signal, which is set to the first state or the second state; wherein each of the second circuits sets its second signal to the first state when it detects the electrical short between the terminals of its respective second transistor; wherein each of the second circuits sets its second signal to the second state when it detects its respective second transistor does not conduct current while activated ((Wu teaches the plurality of circuits in Fig. 1.  In the case of N=4, the third and fourth transistors/drivers read on the claim).
As to claim 7, Wu discloses an apparatus comprising: a plurality of first circuits configured to selectively activate a plurality of first transistors, respectively; wherein each of the first circuits is configured to assert a first signal when it detects an electrical short between terminals of its respective first transistor or when it detects its respective first transistor does not conduct current while activated; wherein each of the first circuits is further configured to output a second signal, which is set to the first state or the second state; wherein each of the first circuits sets its second signal to the first state when it detects the electrical short between the terminals of its respective first transistor; wherein each of the first circuits sets its second signal to the second state when it detects its respective first transistor does not conduct current while activated (this is regarded as similar to claim 1 and 2 above).
As to claim 8, Wu discloses a plurality of second circuits configured to selectively activate a plurality of second transistors, respectively; wherein each of the second circuits is 
As to claim 10, Wu discloses wherein the circuit is configured to assert a first control signal in response to any of the first circuits asserting its first signal; wherein the circuit is configured to generate a second control signal, which is set to a first voltage or a second voltage; wherein the second control signal is set to the first voltage in response to any of the first circuits setting its second signal to the first state; wherein the second control signal is set to the second voltage in response to any of the first circuits setting its second signal to the second state; wherein each of the first circuits activates its respective first transistor in response to the circuit asserting the first control signal and in response to the circuit setting the second signal to the first voltage; wherein each of the first circuits deactivates its respective first transistor in response to the circuit asserting the first control signal and in response to the circuit setting the second signal to the second voltage (this is taught by the N transistor circuits).
As to claim 11, Wu discloses As to cliam 11, Wu discloses wherein the circuit is configured to generate a third control signal, which is set to the first voltage or the second voltage; wherein the third control signal is set to the first voltage in response to any of the first circuits setting its second signal to the second state; wherein the third control signal is set to the second voltage in response to any of the first circuits setting its second signal to the first state; wherein each of the second circuits deactivates its respective second transistor in response to the circuit asserting the first control signal and in response to the circuit setting the third signal .
Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Tarelius (US 6,239,566).
As to claim 13, Tarelius teaches An apparatus comprising: a microcontroller (34) configured to control an inverter system (12); a circuit (44) configured to activate any one of a plurality of states in the inverter system in response to a detection of an electrical fault in the inverter system and in response to a malfunction in the microcontroller (Col. 8, lines 31-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 9,11  (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wu (EP 2814173) in view of Tremel (US 2013/0314014)
As to claim 4, Wu discloses a microcontroller (106) coupled to and configured to control the plurality of first and second circuits; wherein the control circuit controls the plurality of first and second circuits in response to detecting a malfunction in the microcontroller
Wu does not teach a control circuit coupled to the microcontroller and the plurality of first and second circuits, 
Tremel teaches a microcontroller (10) coupled to and configured to control the plurality of first (81, 181, 281) and second circuits (82, 182, 282); a control circuit (12) coupled to the microcontroller and the plurality of first and second circuits.

	As to claim 5, Wu in ivew of Tremel teaches wherein the control circuit is configured to assert a first control signal in response to the circuit asserting the signal or in response to any of the first circuits asserting its first signal; wherein the control circuit is configured to generate a second control signal, which is set to a first voltage or to a second voltage; wherein the second control signal is set to the first voltage in response to the circuit setting the other signal to the first state or in response to any of the first circuits setting its second signal to the first state; wherein the second control signal is set to the second voltage in response to the circuit setting the other signal to the second state or in response to any of the first circuits setting its second signal to the second state; wherein the circuit activates the transistor in response to the control circuit asserting the first control signal and in response to the control circuit setting the second signal to the first voltage; wherein each of the first circuits activates its respective first transistor in response to the control circuit asserting the first control signal and in response to the control circuit setting the second signal to the first voltage; wherein the circuit deactivates the transistor in response to the control circuit asserting the first control signal and in response to the control circuit setting the second signal to the second voltage; wherein each of the first circuits deactivates its respective first transistor in response to the control circuit asserting the first control signal and in response to the control circuit setting the second signal to the second voltage (This is taught by the combination of having the inverter/motor topology of Tremel in the device of Wu).
	As to claim 6, Wu in view of Tremel teaches  wherein the control circuit is configured to generate a third control signal; wherein the third control signal is set to the first voltage in response to the circuit setting the other signal to the second state or in response to any of the first circuits setting its second signal to the second state; wherein the third control signal is set to 
As to claim 9, Wu  does not disclose further comprising: the plurality of first transistors; the plurality of second transistors; wherein the plurality of first transistors are coupled in series with the plurality of second transistors, respectively.
Tremel teaches . further comprising: the plurality of first transistors; the plurality of second transistors; wherein the plurality of first transistors are coupled in series with the plurality of second transistors, respectively (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to use the topology of Tremel to power motors.
Claims 14-18, 20  (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Wu (EP 2814173) 
As to claim 14, Tauerlius discloses further comprising the inverter system, wherein the inverter system comprises: a plurality of first transistors; a plurality of second transistors coupled to the plurality of first transistors, respectively.
Taurelius does not disclose wherein the plurality of safe states comprises a first state and a second state; wherein the plurality of first transistors are activated in the first state; wherein the plurality of second transistors are deactivated in the first state; wherein the plurality 
Wu teaches wherein the plurality of safe states comprises a first state and a second state; wherein the plurality of first transistors are activated in the first state; wherein the plurality of second transistors are deactivated in the first state; wherein the plurality of first transistors are deactivated in the second state; wherein the plurality of second transistors are activated in the second state (see claim 1 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use Wu’s driver to quickly locate the fault (Wu, ¶2)
	As to claim 15, Taurelius in view of Wu teaches a plurality of first circuits configured to selectively activate a plurality of first transistors, respectively; wherein each of the first circuits is configured to assert a first signal when it detects an electrical short between terminals of its respective first transistor or when it detects its respective first transistor does not conduct current while activated; wherein each of the first circuits is further configured to output a second signal, which is set to the first state or the second state; wherein each of the first circuits sets its second signal to the first state when it detects the electrical short between the terminals of its respective first transistor; wherein each of the first circuits sets its second signal to the second state when it detects its respective first transistor does not conduct current while activated (This is taught by the combination of having Wu’s driver in an inverter circuit).
	As to claim 16, Taurelius in view of Wu teaches a plurality of second circuits configured to selectively activate a plurality of second transistors, respectively; wherein each of the second circuits is configured to assert a first signal when it detects an electrical short between terminals of its respective second transistor or when it detects its respective second transistor does not conduct current while activated; wherein each of the second circuits is further configured output a second signal, which is set to the first state or the second state; wherein each of the second 
	As to claim 17, Taurelius in view of Wu teaches wherein the circuit is configured to assert a first control signal in response to any of the first circuits asserting its first signal and in response to the malfunction of the microcontroller; wherein the circuit is configured to generate a second control signal, which is set to a first voltage or a second voltage; wherein the second control signal is set to the first voltage in response to any of the first circuits setting its second signal to the first state; wherein the second control signal is set to the second voltage in response to any of the first circuits setting its second signal to the second state; wherein each of the first circuits activates its respective first transistor in response to the circuit asserting the first control signal and in response to the circuit setting the second signal to the first voltage; wherein each of the first circuits deactivates its respective first transistor in response to the circuit asserting the first control signal and in response to the circuit setting the second signal to the second voltage (This is taught by the combination of having Wu’s driver in an inverter circuit)..
	As to claim 18, Taurelius in view of Wu teaches wherein the circuit is configured to generate a third control signal, which is set to the first voltage or the second voltage; wherein the third control signal is set to the first voltage in response to any of the first circuits setting its second signal to the second state; wherein the third control signal is set to the second voltage in response to any of the first circuits setting its second signal to the first state; wherein each of the second circuits deactivates its respective second transistor in response to the circuit asserting the first control signal and in response to the circuit setting the third signal set to the second voltage; wherein each of the second circuits activates its respective second transistor in response to the circuit asserting the first control signal and in response to the circuit setting the 
	As to claim 20, Taurelius in view of Wu teaches wherein the inverter system comprises: a gate driver circuit configured to selectively activate a transistor; wherein the gate circuit is further configured to assert a signal when the gate driver circuit detects an electrical short between terminals of the transistor or when the gate driver circuit detects the transistor does not conduct current while the transistor is activated by the circuit; wherein the gate driver circuit is further configured to output another signal, which is set to a first state or a second state; wherein the other signal is set to the first state when the gate driver circuit detects the electrical short; wherein the other signal is set to the second state when the gate driver circuit detects the transistor does not conduct current while activated.
Allowable Subject Matter
Claims 12, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 12, the prior art fails to disclose: “a logic gate coupled between the circuit and the first and second circuits, wherein the logic gate is configured to receive the first signals from the first and second circuits, and wherein the logic gate is configured to generate a logic gate output signal set to the first state or the second state, wherein the logic gate output signal is set to the first state only when one or more of the first signals from the first and second circuits is set to the first state; a first logic gate coupled between the circuit and the first circuits, wherein the first logic gate is configured to receive the second signals from the first circuits, and wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state, wherein the first logic gate output signal is set to the first state only when one or more of the second signals from the first circuits is set to the first state; a second 
As to claim 19, the prior art fails to disclose "  a logic gate coupled between the circuit and the first and second circuits, wherein the logic gate is configured to receive the first signals from the first and second circuits, and wherein the logic gate is configured to generate a logic gate output signal set to the first state or the second state, wherein the logic gate output signal is set to the first state only when one or more of the first signals from the first and second circuits is set to the first state; a first logic gate coupled between the circuit and the first circuits, wherein the first logic gate is configured to receive the second signals from the first circuits, and wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state, wherein the first logic gate output signal is set to the first state only when one or more of the second signals from the first circuits is set to the first state; a second 
 
As to claim 18, the prior art fails to disclose: “wherein the circuit is configured to generate a third control signal, which is set to the first voltage or the second voltage; wherein the third control signal is set to the first voltage in response to any of the first circuits setting its second signal to the second state; wherein the third control signal is set to the second voltage in response to any of the first circuits setting its second signal to the first state; wherein each of the second circuits deactivates its respective second transistor in response to the circuit asserting the first control signal and in response to the circuit setting the third signal set to the second voltage; wherein each of the second circuits activates its respective second transistor in response to the circuit asserting the first control signal and in response to the circuit setting the .
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PETER M NOVAK/Primary Examiner, Art Unit 2839